Citation Nr: 0208701	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-32 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Post-traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from March 
1971 to July 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1996 
rating decision by the Roanoke, Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for PTSD.  When the case was previously 
before the Board in December 1998, it was remanded for 
further development.


FINDINGS OF FACT

1.  The veteran did not serve in combat.

2.  There is no corroborating evidence of a stressor event in 
service.

3.  There is no diagnosis of PTSD based on a confirmed 
stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The RO has reviewed this case under the VCAA and implementing 
regulations.  The veteran was advised of this in a September 
2001 supplemental statement of the case.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, private medical records, VA 
examination reports, and VA treatment records.  The RO has 
made repeated requests of the health care providers 
identified by the veteran, and has obtained available 
records.  The RO has repeatedly requested information needed 
to confirm the alleged stressors, and has sought confirmation 
from the U.S. Armed Services Center for Unit Records Research 
(CURR).  The veteran has been notified of the applicable laws 
and regulations.  The Board remand, rating decision, 
statement of the case, and supplemental statement of the case 
have informed him what he needs to establish entitlement to 
the benefit sought and what evidence VA has obtained.  In 
particular, the Board notes that the RO sought the 1975 
medical records identified by the veteran.  Twice, no such 
records were found.

Factual Background

The veteran contends that he has PTSD as a result of either 
witnessing a fellow serviceman killed or participating in the 
accidental killing of a fellow serviceman in Vietnam on 
December 29, 1972, or sometime at the end of December 1972 or 
in early January 1973.  He claims that a soldier began firing 
his weapon at the Military Police, and the American troops, 
including the veteran, returned fire and killed the soldier 
without realizing he was American.

Service personnel records reveal the veteran served in 
Vietnam from May 1972 to March 1973.  He was a clerk typist.  
Service medical records show no treatment for psychiatric 
complaints in service.  On January 1974 end of tour of 
service examination, the veteran reported that he was 
depressed and claimed multiple suicide attempts.  On June 
1974 separation examination, he made no such complaints, and 
no psychiatric complaints were noted.
The veteran has alleged psychiatric treatment at the Richmond 
VA Medical Center (VAMC) from 1986 to the present, at the 
Cleveland VAMC  from 1974 to 1986, and at the Martinsburg 
VAMC from 1986 to 1997.  

The Cleveland VAMC was repeatedly requested to provide copies 
of all treatment from 1974 onward, and records from 1975 were 
specifically requested.  Records received reveal that the 
veteran was hospitalized from February 1978 to March 1978.  
Alcohol addiction was diagnosed.  The veteran had gone 
through detoxification prior to his admission.

VA hospitalization records from New Orleans VAMC from May 
1980 to July 1980 reveal treatment for alcoholism and dental 
problems.

Private hospitalization records from August 1981 reveal 
treatment for alcohol dependence.  The treatment summary 
noted that the veteran became involved with drugs and alcohol 
in Vietnam, and had problems since his return.  He reported 
reliving some of his Vietnam experiences.  Those experiences 
were not specified.

Washington, D.C., VAMC treatment and hospitalization records 
from December 1981 to June 1988 reveal repeated treatment for 
substance abuse, primarily alcohol.  Several suicide attempts 
were reported, beginning at age 14.  Alcohol abuse, a 
personality disorder, and a dysthymic disorder were all 
diagnosed at various times.  PTSD was not diagnosed, although 
in August 1987 the veteran stated that his problems began 
upon his return from Vietnam.

Hospitalization records from the Martinsburg VAMC from 
November 1991 to May 1992 reveal treatment for alcohol 
dependence, mixed substance abuse, bipolar disorder, and 
seizure disorder.  A May 1992 letter from the Washington, 
D.C., VA domiciliary noted ongoing treatment for substance 
abuse.

Clinical records from December 1991 to June 1992 reveal 
follow-up visits for bipolar disorder, alcohol abuse, 
substance abuse, and a seizure disorder.

October 1992 VA hospitalization records reveal treatment for 
bipolar disorder and alcohol dependence.  Although PTSD was 
also listed among the discharge diagnoses, the doctor noted 
that the veteran "exhibited no difficulty with this during 
hospitalization."  No independent findings related to PTSD 
were noted in the discharge summary.  The "History of 
Present Illness" stated that the veteran had a "diagnosis 
of PTSD secondary to being in Vietnam."  The psychiatric 
history also indicated there had been several hospital 
admissions for PTSD.

VA hospitalization records from December 1992 to January 1993 
reveal diagnoses of alcohol dependency, bipolar disorder, and 
PTSD.  The veteran reported that he began drinking at age 3 
or 4, and escalated to binge drinking as a teenager.  He used 
alcohol to escape from stressors.  

In October 1993, the veteran underwent a VA psychiatric 
examination, but the report was apparently lost.  The veteran 
was therefore rescheduled for a VA examination in June 1996.  
On June 1996 VA psychiatric examination, the veteran reported 
a diagnosis of bipolar disorder in 1989.  He stated that he 
was not in active combat in Vietnam, but did see a friend 
killed and saw people with ears hanging from their belts.  He 
reported seeing Americans shooting at Americans.  He had 
problems since his return from Vietnam.  He began abusing 
alcohol in 1974, and drugs in 1995.  PTSD, stable bipolar 
disorder, and alcohol dependence in remission were diagnosed.  
Since his return from Vietnam, the veteran had trouble 
holding a job because of either PTSD, bipolar disorder with 
alcohol dependence, or a combination thereof.

VA hospitalization records from December 1994 to January 1995 
reveal treatment for alcohol dependence; this was the sole 
axis I diagnosis.  The veteran claimed to have bipolar 
disorder, but the doctor questioned the diagnosis based upon 
the "academic way" the veteran cited symptoms.  He claimed 
to have been raped by an uncle at age 4 and beaten by his 
father.

In March 1999, the RO requested that the U.S. Armed Services 
Center for Unit Records Research (CURR) verify the veteran's 
claimed stressors, based on further information he provided 
following the December 1998 Board remand.  In May 2000, CURR 
provided an operation report for the 1st Signal Brigade, the 
command for the 146th Signal Company, to which the veteran 
was assigned.  The report covers a period ending in November 
1972.  CURR also stated that more detailed information would 
assist in verifying the alleged stressors, and that morning 
reports for three month periods could be requested from the 
National Personnel records Center (NPRC).  The veteran 
provided more detail in August 2000 correspondence, and the 
RO requested a review of morning reports for December 1972 to 
January 1973 to verify the death of a soldier in the 146th 
Signal Company.  In September 2001, NPRC indicated the 
morning reports for that period did not verify the alleged 
stressor.

In November 2001, the veteran submitted a statement in which 
he alleged that he was in combat for the second half of his 
tour of duty in Vietnam, after completing the training of 
Vietnamese nationals.

Analysis

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence of a diagnosis of that condition, a link 
between the PTSD and an in-service stressor, and "credible 
supporting evidence that the claimed in-service stressor 
occurred."  38 C.F.R. § 3.304(f).  Where the claimed 
stressor relates to combat with the enemy, and the evidence 
establishes that the veteran did engage in such combat, the 
veteran's lay testimony alone may establish the in-service 
stressor.  Id.

There is nothing in the record indicating that the veteran 
served in combat.  His military specialty was clerk/typist.  
He has only recently alleged that he engaged in combat with 
the enemy (previously he denied combat).  Hence, 
corroborating documentation of the alleged stressors is 
required.
There is no official documentation that the veteran was 
exposed to the stressors he has alleged.  In that regard, it 
is noteworthy that he has shown himself to be an unreliable 
historian.  [e.g.  He has both alleged and denied combat and 
alleged and denied physical/sexual abuse as a child.]  He 
also has a long history of drug and alcohol abuse, including 
alcoholic hallucinations.

The veteran has reported that he participated in the 
friendly-fire death of a U.S. soldier in approximately 
December 1972.  There is no record of any such incident in 
the records of the 146th Signal Company for the December 1972 
to January 1973.  The veteran was unable to provide a name 
for the soldier killed.  The RO went to great lengths to 
assist the veteran in verifying the stressor, making 
inquiries of CURR and NPRC and seeking additional information 
from the veteran on a number of occasions.

The diagnoses of PTSD of record are all based on the history 
reported by the veteran and must be considered in that 
context.  There is no diagnosis which relates PTSD to a 
specific stressor in Vietnam, although one doctor did say the 
condition was "secondary to being in Vietnam."  Without 
evidence of a stessor or a diagnosis of PTSD based on a 
confirmed stressor, service connection for PTSD is not 
warranted.


ORDER

Service connection for PTSD is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

